Citation Nr: 0321877	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  01-08 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to April 
1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought.  
Following receipt of the veteran's timely appeal, the Board 
determined that additional development of the case was 
necessary.  Accordingly, in October 2002, and pursuant to the 
authority granted by 67 Fed. Reg 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)), the Board requested 
that additional evidentiary development be undertaken by its 
internal development team.  As will be discussed in greater 
detail below, the requested development does not appear to 
have been completed, and the case has since been returned to 
the Board for further review.  


REMAND

The veteran contends that he incurred paranoid schizophrenia 
during his active service.  Accordingly, he maintains that 
service connection for paranoid schizophrenia is appropriate.  
As noted, following receipt of the veteran's timely appeal, 
the Board determined that additional evidentiary development 
was necessary and pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2), the Board undertook to conduct further 
development internally in October 2002.  Pursuant to its 
internal development memorandum, clinical treatment records 
were to be identified and obtained.  In addition, the veteran 
was to be scheduled to undergo a psychiatric examination in 
order to determine the etiology of any diagnosed psychiatric 
disorder(s).  A review of the record discloses that treatment 
records identified by the veteran were either non-existent or 
unavailable and no further records were obtained.  In 
addition, it does not appear that the requested rating 
examination was conducted.  

In any event, since the time that the evidentiary development 
was undertaken, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit issued a decision which 
essentially precludes the Board, absent a signed waiver, from 
adjudicating an appeal in which further evidentiary 
development has been undertaken following review by the 
agency of original jurisdiction.  Such is particularly 
applicable where there may be some question as to whether or 
not the newly developed evidence would allow for a full grant 
of the benefits sought.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  Accordingly, this case must be 
remanded back to the RO in order that evidentiary development 
may be undertaken and also in order that the above-captioned 
issue can be adjudicated by the agency of original 
jurisdiction.  

The record shows that the veteran has been diagnosed with 
paranoid schizophrenia by history, and that such disorder is 
currently under control with medications.  The veteran 
maintains that he first became symptomatic in service, and 
that the nature of his discharge is indicative of problems he 
encountered while suffering from schizophrenia.  While the 
veteran has been shown to have schizophrenia, there is no 
medical opinion of record addressing the etiology of such 
disorder.  Accordingly, the Board finds that it is necessary 
to obtain a medical opinion which addresses the question as 
to whether or not the veteran's diagnosed paranoid 
schizophrenia was incurred in service.  In addition, the 
Board notes that while records from alleged treatment at the 
Hines VA Medical Center (VAMC) were found to be nonexistent 
or unavailable, there may be additional clinical treatment 
records outstanding pertaining to the veteran's claimed 
paranoid schizophrenia.  Any such records must be identified, 
obtained, and associated with the claims file if existent or 
otherwise available.  When such evidentiary development has 
been completed to the extent practicable, the RO should 
readjudicate the issue of entitlement to service connection 
for paranoid schizophrenia on the basis of all available 
evidence.  

In addition, the RO should take any action necessary to 
ensure compliance with the enhanced notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA).  See generally VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for any psychiatric disorders 
dating from the time of his discharge 
from service to the present.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any such identified records.  
If no additional records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The RO should schedule the veteran to 
undergo a VA rating examination, 
conducted by a board-certified 
psychiatrist, to determine whether any 
diagnosed psychiatric disorder, to 
include paranoid schizophrenia, was 
incurred in service.  The veteran's 
claims file must be provided to the 
examining physician for review in advance 
of the scheduled examination.  The 
examiner is requested to review the 
relevant medical evidence contained in 
the veteran's claims file, and after 
conducting a thorough psychiatric 
examination including any indicated 
studies and or tests, offer an opinion as 
to whether any diagnosed psychiatric 
disorder was incurred in or otherwise as 
a result of the veteran's active service.  
The examiner is requested to identify 
what, if any, psychiatric disorders are 
present, and if no such disorders are 
diagnosed, the examiner should so 
indicate.  The examiner is requested to 
offer a full rationale for any opinions 
offered, and is further requested to 
reconcile any opinion offered with any 
other relevant medical opinion of record.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist provisions as set forth in the 
VCAA have been met.  The RO should then 
adjudicate the issue of entitlement to 
service connection for paranoid 
schizophrenia on the basis of all 
available evidence.  If the determination 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case setting forth all relevant 
statutes and regulations governing his 
appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




